ORDER

PER CURIAM.
AND NOW, this 4th day of May, 2004, appeal is GRANTED, LIMITED to Petitioner’s third question (‘Was the Superior Court in error when it determined that Petitioner waived the last three issues argued on appeal because these very same arguments were raised before the trial court in the Concise Statement of Matters Complained of on Appeal?”). Since the trial court accepted Petitioner’s supplemental statement pursuant to Pa.R.A.P. 1925 and addressed Petitioner’s fourth is*618sue in its Rule 1925 opinion (“Did the trial court commit an error of law in determining that Appellant was a sexually violent predator when the Commonwealth did not present clear and convincing evidence to establish the classification of sexually violent predator?”), the Superior Court’s order is VACATED in relevant regard, and the matter is remanded for appellate consideration of such issue.
Jurisdiction is relinquished.